BRETT, Presiding Judge.
Plaintiff in error, Troy T. Hastings, defendant below, was charged by information in the District Court of Harmon County, Oklahoma, with the crime of grand larceny, 21 O.S.1951 § 1704, after prior conviction of a felony, 21 O.S.1951 § 51. Pie was tried by a jury, convicted, and his punishment assessed by the court at six years confinement in the State Penitentiary. Judgment and sentence were entered accordingly, from which this appeal has been perfected.
The crime alleged to have been committed by the defendant involved the theft of seven automobile and tractor radiators having a value in excess of twenty dollars. The evidence submitted is of a conflicting nature and as such presented a question for the sole determination of the jury. McCormick v. State, Okl.Cr., 279 P.2d 359; Gardner v. State, Okl.Cr., 278 P.2d 249.
This case was set for oral argument on September 4, 1957. No briefs have been filed and no appearance made in support thereof, and the same was accordingly submitted on the record. A painstaking examination of the entire record discloses no fundamental error on the face thereof. It has uniformly been held that under these conditions the judgment and sentence will be affirmed. Curtis v. State, 97.Okl.Cr. 199, 261 P.2d 476; Welborn v. State, 95 Okl.Cr. 130, 240 P.2d 1130.
Affirmed.
POWELL and NIX, JJ., concur.